                 Case 3:20-cv-05356-BHS Document 32 Filed 06/04/20 Page 1 of 2



 1

 2

 3                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 4                                    AT TACOMA
 5
     REBECCA FAUST,                                   CASE NO. C20-5356 BHS
 6
                             Plaintiff,               ORDER DENYING PLAINTIFF’S
 7          v.                                        MOTION FOR WAIVER OF
                                                      PACER FEES AND MOTION TO
 8   JAY INSLEE, Governor of the State of             APPOINT COUNSEL
     Washington; CHRIS LIU, Director of
 9   Enterprise Services

10                           Defendants.

11
            This matter comes before the Court on Plaintiff Rebecca Faust’s (“Faust”) motion
12
     for waiver of PACER fees, Dkt. 5, and motion to appoint counsel, Dkt. 19.
13
            On April 28, 2020, the Court granted Faust’s motion to proceed in forma pauperis
14
     and accepted Faust’s civil rights complaint against Defendants Jay Inslee, Governor of
15
     the State of Washington (“Governor Inslee”) and Chris Liu, Director of Enterprise
16
     Services (“Liu”) (collectively “Defendants”). Dkt. 3. Faust’s claim is based on the
17
     denial of her application for a permit to hold a rally on the State Capital grounds on May
18
     1, 2020. Id. at 3.
19
            On April 28, 2020 the Court also accepted Faust’s motion for the waiver of
20
     PACER fees. Dkt. 5. Faust fails to cite any authority in support of her request.
21
     Moreover, Faust fails to show that she was billed, requested a waiver based on her
22

23
     ORDER - 1
24
              Case 3:20-cv-05356-BHS Document 32 Filed 06/04/20 Page 2 of 2



 1   financial situation, and was denied such a waiver. At most, Faust’s fee will be capped at

 2   $30 per quarter. See https://www.uscourts.gov/news/2019/09/17/judiciary-adopts-new-

 3   model-edr-plan-doubles-fee-waiver-pacer#pacer (last visited June 4, 2020). Therefore,

 4   the Court DENIES the motion.

 5          On May 8, 2020, Faust filed a motion to appoint counsel. Dkt. 19. The decision

 6   to appoint is within “the sound discretion of the trial court and is granted only in

 7   exceptional circumstances.” Franklin v. Murphy, 745 F.2d 1221, 1236 (9th Cir. 1984).

 8   A finding of exceptional circumstances of the plaintiff seeking assistance requires at least

 9   an evaluation of the likelihood of the plaintiff’s success on the merits and an evaluation

10   of the plaintiff’s ability to articulate her claims “in light of the complexity of the legal

11   issues involved.” Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986) (quoting

12   Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983)).

13          In this case, Faust has failed to establish exceptional circumstance warranting

14   appointed counsel. Faust has sufficiently articulated her claims such that the Court and

15   Defendants can adequately understand them. Thus, Faust has failed to establish a need

16   for appointed counsel at this time, and the Court DENIES the motion.

17          IT IS SO ORDERED.

18          Dated this 4th day of June, 2020.

19

20

21
                                                 A
                                                 BENJAMIN H. SETTLE
                                                 United States District Judge

22

23
     ORDER - 2
24
